Per curiam.
The State Bar of Georgia brought disciplinary proceedings against respondent Ralph C. Brown, Jr., charging him with violations of Bar Rule 4-102, Standards 63 (records and accounting), 65 (commingling of funds), and 68 (duty to respond).
The violations occurred when respondent attempted to withdraw funds from his trust account for the personal use of paying his State Bar of Georgia membership fee and failed to respond to the investigation of the disciplinary complaint.
The Review Panel of the State Disciplinary Board adopted the Special Master’s finding that respondent violated Standards 63, 65 and 68, and that respondent in at least fifteen other transactions used his trust account for personal purposes, had previously been subjected to private reprimand, and had failed to fully honor the terms of a subpoena directing him to place certain business records in the hands of the State Bar of Georgia for inspection.
The Review Panel also accepted the Special Master’s recommendation that respondent have his license to practice law suspended for one year. This court now adopts the recommendation of the State Disciplinary Board.
It is ordered that Ralph C. Brown, Jr. be suspended from the practice of law in the State of Georgia for a period of one year commencing October 1, 1988.

All the Justices concur, except Hunt, J., not participating.